Title: From Thomas Jefferson to James Oldham, 2 January 1802
From: Jefferson, Thomas
To: Oldham, James


          
            Sir
            Washington Jan. 2. 1802.
          
          Your’s of the 26th came to hand two days ago. I immediately engaged mr Barnes to remit ten dollars for you to mr Trump.
          I shall be glad to hear from you from time to time, informing me of your progress, what work you have prepared, what you have put up and what you are engaged in at the time, as it is interesting to me to know how we advance. accept my best wishes.
          
            Th: Jefferson
          
        